COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
                                                               No. 08-16-00174-CV
IN THE INTEREST                                §
                                                                 Appeal from the
OF C.S.I.A. AND A.A.A.,                        §
                                                                83rd District Court
CHILDREN                                       §
                                                              of Pecos County, Texas
                                               §
                                                               (TC# P-6811-83-CV)
                                               §

                               MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss his appeal pursuant to

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are

taxed against Appellant. See TEX.R.APP.P. 42.1(d).



December 14, 2016
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.